George K. Cracraft, Judge, concurring. I concur with the result reached by the majority, but I would not reach the merits of this case. The record here does not disclose that the appellant ever raised the question of corroboration of the accomplice’s testimony in the trial court. Our courts have consistently held that where there is a particular defect in the State’s proof which might have been corrected had an objection been made, the absence of the objection prevents the point from being raised for the first time on appeal. Johnson v. State, 290 Ark. 46, 716 S.W.2d 202 (1986); Janes v. State, 285 Ark. 279, 686 S.W.2d 783 (1985). In Harris v. State, 262 Ark. 506, 558 S.W.2d 143 (1977), the court specifically held that, where the State’s proof is achieved by the uncorroborated testimony of an accomplice, the absence of an objection on that ground at trial waives the omission.